Citation Nr: 1610984	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  05-07 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected plantar warts of the feet.  

2.  Entitlement to a compensable rating for plantar warts of the feet. 


(The issue of entitlement to service connection for an acquired psychiatric disability, to include mood disorder and posttraumatic stress disorder (PTSD), is the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision as to the hip claim and an August 2012 rating decision as to the plantar warts claim, both issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The issue of entitlement to service connection for a hip disability was remanded by the Board in October 2006 and April 2015 for additional development.  

In a separate April 2015 decision, the Board denied the issue of entitlement to a compensable rating for plantar warts of the feet, and remanded the issue of entitlement to service connection for a psychiatric disability, which is addressed in a separate decision.  The Veteran appealed the denial regarding plantar warts to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court issued an order granting a Joint Motion for Partial Remand.  The order served to vacate and remand the portion of the April 2015 decision that denied the Veteran's claim of entitlement to a compensable rating for plantar warts of the feet.  

The Veteran presented testimony in support of the issue of entitlement to service connection for right hip disability at hearings held in December 2005 and May 2013 before two of the undersigned Veterans Law Judges, and presented testimony in support of the issue of entitlement to a compensable rating for plantar warts of the feet at the May 2013 hearing.  A transcript of each hearing has been associated with the record.  

All VLJs who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. 
§ 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707  as requiring that an appellant be provided the opportunity for a hearing before all three VLJs involved in a panel decision.

In this case, during the May 2013 hearing, the Veteran was advised of his right to a third hearing pursuant to Arneson; however, he chose to waive his right to the additional hearing by a third individual.  It was specifically noted on the record at the beginning of the hearing that he was choosing to waive his right, and there was no objection by the Veteran or his representative.  The Board notes that the third VLJ in the April 2015 panel remand is no longer available to be involved in this claim.  However, as the VLJs who participated in the Veteran's hearings are available, and as the Veteran has asserted that he does not wish to have a third hearing, the Board may proceed without providing a third hearing in this case.  

The Veteran presented evidence as to the claim of entitlement to a compensable rating for plantar warts at the May 2013 hearing, but the plantar warts claim was not formally discussed at the December 2005 hearing.  Consequently, the claim of entitlement to a compensable rating for plantar warts was not the subject of a panel decision when it was previously before the Board in April 2015.  The Board now finds that the issue of entitlement to a compensable rating for plantar warts is inextricably intertwined with the issue of entitlement to service for a hip disability, to include as secondary to service-connected plantar warts of the feet.  As they are inextricably intertwined, it is appropriate to address both issues in the same decision.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his plantar warts should be rated as a disability of the feet rather than a disability of the skin, and that his recurring calluses of the feet are residuals of his service-connected plantar warts, meaning that they should be considered when assigning a disability rating.  The VA examinations of record have not specifically addressed the question of whether the recurring calluses are residuals of the service-connected plantar warts, and upon remand a new examination should be conducted that clarifies this matter.  

In February 2010, the Veteran submitted a VA Form 21-4142 for Henry Ford Hospital, asserting that they had records of treatment in approximately 2001 related to his back and hip pain.  However, the record does not reflect an attempt to obtain these relevant private treatment records.  Upon remand, the AOJ should request these records.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

The June 2015 VA examiner asserted that the Veteran's hip disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As rationale, the examiner asserted that the Veteran has had right hip pain since slipping on ice two years ago.  This statement does not consider the Veteran's competent lay statement in the May 2013 hearing that he has experienced right hip pain since service.  The examiner also stated that the Veteran's right hip disability is less likely than not caused or aggravated by the service-connected plantar warts because the severity of the plantar warts does not result in long-term altered body balance or gait to cause degenerative arthritis of the hip joint.  Unfortunately, this secondary service connection opinion is inadequate because the rationale provided only states that the severity of the Veteran's plantar warts do not alter the gait to cause degenerative arthritis of the hip joint, and does not address aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Upon remand, a supplemental opinion should be obtained that considers the Veteran's lay testimony and provides an appropriate rationale for an aggravation opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated authorization from the Veteran necessary for release of information to VA, and request records from Henry Ford Hospital related to the Veteran's treatment in approximately 2001.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if she later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and severity of the Veteran's service-connected plantar warts, as both a skin disability and a disability of the feet.  The claims file must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be undertaken.  The examiner should describe in detail all current symptoms, and is specifically requested to determine whether any calluses on the Veteran's feet are residuals of his service-connected plantar warts, and whether the Veteran suffers from flatfoot or claw foot (pes cavus) as a residual of the service-connected plantar warts.  The examiner is asked to indicate whether the Veteran's plantar warts are appropriately characterized as a moderate, moderately severe, or severe foot injury.  

3.  After completing the above, forward the claims file to the June 2015 examiner if available, or another appropriate clinician.  After reviewing the claims file, including this remand and the most recent VA examination as to the severity of the Veteran's plantar warts, the clinician is to provide the following opinions:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability was incurred in or caused by service, to include a claimed football injury in service.  The clinician is to specifically consider the Veteran's competent lay statement in his May 2013 hearing that he has experienced hip pain since service;

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability was caused by his service-connected plantar warts, to include any identified change in gait;

iii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability was aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected plantar warts, to include any identified change in gait.

All opinions must be supported by a complete rationale.  

4.  After completing all of the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


__________________________________          ____________________________
             JAMES L. MARCH                               ROBERT C. SCHARNBERGER
                    Veterans Law Judge                                     Veterans Law Judge
                Board of Veterans' Appeals                          Board of Veterans' Appeals



_________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

